Citation Nr: 0525564	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-07 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant's application for retroactive payments 
of Survivors' and Dependents' Educational Assistance (Chapter 
35 educational benefits) for courses completed from January 
2000 through July 2002 was timely filed.  


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel





INTRODUCTION

The veteran had active service from January 1981 to July 
1985, and from July 1988 to October 1990.  The appellant is 
his son.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2003 decision of the Muskogee 
Education Center which denied the appellant's claim for 
retroactive payments of Chapter 35 educational benefits for 
courses completed from the January 2000 to July 2002.  
However, the only issue addressed by the EC was whether the 
appellant's application for retroactive Chapter 35 benefits 
was timely filed; thus, the Board's decision is limited to 
that issue.


FINDINGS OF FACT

1.  The veteran, who is the appellant's father, was found to 
be eligible for Dependents' Educational Assistance, effective 
July 27, 1999, in a September 2002 rating decision.

2.  The appellant turned 18 years old on January [redacted], 2000.

3.  An informal or incomplete claim for retroactive DEA was 
received in July 2003 and the completed formal claim was 
subsequently received in September 2003.  


CONCLUSION OF LAW

The appellant's claim for retroactive payment of Chapter 35 
educational benefits for courses completed from January 2000 
through July 2002 was timely filed.  38 U.S.C.A. § 5113 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts in this case are not in dispute; the 
resolution rests on the interpretation and application of the 
relevant law.  The Veterans Claims Assistance Act of 2000 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  Moreover, in view of the outcome in this case, any 
deficiency of notice or of the duty to assist constitutes 
harmless error.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); see Dela Cruz.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran had active service from January 1981 to July 
1985, and from July 1988 to October 1990.  In a September 
2002 rating decision, basic eligibility for Dependents' 
Educational Assistance (DEA) was established, effective in 
July 1999.  The appellant is the veteran's son.  He turned 18 
in January 2000, establishing his basic eligibility.  

An application for DEA was received from the appellant in 
September 2003, along with enrollment certifications 
certifying his enrollment in San Bernardino Valley College 
from July 2000 to June 2002, and from January to May 2003.  
In a letter dated November 14, 2003, he was informed that he 
qualified for DEA, and that he must choose the beginning date 
to start his benefits, which, he was told, could be the date 
he turned 18 in January 2000, or the date in September 2002 
when the veteran was informed that basic eligibility for DEA 
had been established, or any date in between.  In a statement 
received November 24, 2003, the appellant elected to begin 
his entitlement in January 2000.  

However, in a letter dated November 26, 2003, he was informed 
that he could not receive retroactive DEA for more than one 
year prior to the date his claim was received in September 
2003, because his claim was received more than one year after 
the September 2002 rating decision which found the veteran 
entitled to DEA.  The appellant appealed.

The law provides for certain circumstances under which the VA 
may consider an otherwise eligible person's application as 
having been filed on his eligibility date, if that 
eligibility date is more than one year before the date of the 
initial rating decision.  38 U.S.C.A. § 5113(b)(1).  For this 
purpose, "initial rating decision" means the VA rating 
decision which establishes service connection for the cause 
of death or establishes permanent and total service-connected 
(i.e., the basis for eligibility for Chapter 35 educational 
benefits).  38 U.S.C.A. § 5113(b)(3)(C).  Under this law, the 
applicant (A) must submit to the VA an original application 
for educational assistance under Chapter 35 within one year 
of the date that the VA makes the rating decision; (B) claims 
such educational assistance for pursuit of an approved 
program of education during a period preceding the one-year 
period ending on the date on which the application was 
received by the VA; and (C) would have been entitled to such 
educational assistance for such course pursuit if such an 
application had been submitted on the individual's 
eligibility date.  38 U.S.C.A. § 5113(b)(2).  

The appellant's formal application was received September 19, 
2003.  The rating decision granting eligibility for DEA was 
dated September 11, 2002, but notice of this rating decision 
was sent to the veteran September 25, 2002.  The RO 
determined that the September 11, 2002, date was the 
controlling date.  

The file also contains, however, an enrollment certification 
form, signed by the appellant and date-stamped as received in 
the VA education center in July 2003.  This form contained a 
list of the dates and locations of all classes taken from 
September 1999 to July 2002; identified the program of 
education; and noted that basic eligibility to DEA had been 
established from July 27, 1999, to the present.  Although 
this was included on an enrollment certification form, it was 
not signed by the school certifying official.  Nevertheless, 
the statement was signed by the appellant, and clearly 
contains sufficient information to indicate an intent to 
apply for VA benefits, and to identify the benefit sought.  
Therefore, the Board finds that signed enrollment 
certification from the veteran's son constitutes an original 
application for DEA within the meaning of the statute, 
despite that it is not on the application form, and despite 
that a completed application form was not subsequently 
received until September 2003.  The regulations show that a 
claimant must file a formal claim for educational assistance 
benefits.  38 C.F.R. § 21.1030.  A formal claim for DEA must 
be on the form prescribed.  38 C.F.R. § 21.1029(c).  The 
claimant's filing of a signed enrollment certification is not 
a formal claim for such benefits because it is not on the 
form prescribed by the regulations.  However, it would 
constitute an informal or incomplete claim.  A claimant may 
complete an incomplete claim within one year of a VA request 
for additional information.  38 C.F.R. § 21.1032(b).  An 
informal claim, followed by a formal claim within one year of 
the VA request for additional information, allows the date of 
claim to be established as the date of the informal claim.  
38 C.F.R. § 21.1029(b).

The Board finds that the appellant's initial informal or 
incomplete claim for DEA benefits was received in July 2003, 
within the one-year period following the September 2002 
rating decision and his completed claim was subsequently 
received in September 2003, within one year of his informal 
or incomplete claim.  The Board need not determine whether 
applying the September 11, 2002, date is in accord with the 
inequity that statute was intended to redress.  See Friedsam 
v. Nicholson, 19 Vet. App. 222 (2005).

The evidence of record does not indicate whether his program 
of education was an approved program or would otherwise 
qualify for educational assistance benefits.  The only 
question which has been addressed by the RO and developed for 
appellate consideration is whether he is eligible for 
retroactive educational assistance for the period from 
January 2000 through July 2002.  Based on the claim received 
in July 2003, within one year of the September 2002 rating 
decision granting retroactive eligibility for DEA, the Board 
finds the appellant is eligible and entitled to retroactive 
Chapter 35 educational assistance, if his program of 
education was one that is approved by VA.  


ORDER

The appellant's claim for retroactive payments of Chapter 35 
educational benefits for courses completed from January [redacted], 
2000, through July 2002, was timely filed, and the appeal is 
granted.   



	                        
____________________________________________
	Harvey P. Roberts 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


